WOODLEY, Judge.
The conviction is upon a plea of guilty before the court under an indictment in two counts, charging forgery and passing and attempting to pass a forged instrument.
The record contains no statement of facts or bills of exception.
The court, in his judgment, found appellant guilty of forgery “and passing” and assessed a two year term in the penitentiary and the sentence follows the judgment.
A similar judgment where the court had assessed the punishment at seven years was reformed so as to adjudge the defendant guilty of forgery in Clark v. State, 289 S.W. 2d 248.
The judgment is reformed so as to eliminate the words “and passing” and adjudge appellant guilty of forgery, and the sentence is reformed so as to conform to the judgment.
As reformed, the judgment is affirmed.